                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *          CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *          SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 ALL CASES                                                    *
                                                              *


                                     ORDER & REASONS
       Before the Court is a Motion to Tax Court Reporter Fees as Costs filed by Parker

Waichman LLP; Baron & Budd, P.C.; Milstein, Jackson, Fairchild & Wade, LLP; and Gieger,

Laborde & Laperouse, LLC, R. Doc. 22166, in which Krupnick Campbell Malone has joined, R.

Doc. 22194. The Motion is opposed. R. Doc. 22193. Movers have filed a reply. R. Doc. 22203.

The Court rules as follows.

  I.   BACKGROUND

       From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials in the United States,

including drywall. As a result, drywall manufactured in China was brought into the United States

and used in the construction and refurbishing of homes in coastal areas of the country, notably the

Gulf Coast and East Coast. Sometime after the installation of the Chinese drywall, homeowners

began to complain of emissions of foul-smelling gasses, the corrosion and blackening of metal

wiring, surfaces, and objects, and the breaking down of appliances and electrical devices in their

homes. See In re Chinese-Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829




                                                1
(E.D. La. 2012), aff’d, 742 F. 3d 576 (5th Cir. 2014). Many of these homeowners also began to

report various physical afflictions allegedly caused by the Chinese drywall.

       These homeowners began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. Because of the commonality of

facts in the various cases, this litigation was designated as multidistrict litigation. Pursuant to a

June 15, 2009 transfer order from the United States Judicial Panel on Multidistrict Litigation, all

federal cases involving Chinese-manufactured drywall were consolidated for pretrial proceedings

in MDL 2047 in the United States District Court for the Eastern District of Louisiana.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf entities and (2) the Taishan entities. Because the Taishan entities contested jurisdiction

at the outset and refused to accept service of process, it was necessary to conduct this litigation

along two tracks. The first track involved the Knauf entities.

       The Knauf entities (“Knauf”) are German-based, international manufacturers of building

products, including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd.

(“KPT”), advertised and sold its Chinese drywall in the United States. The Knauf entities are

named defendants in numerous cases consolidated with the MDL litigation as well as litigation in

state courts. The Knauf entities did not contest jurisdiction and first entered their appearance in the

MDL litigation on July 2, 2009. See Rec. Doc. 18. On November 2, 2009, in Pretrial Order No.

17, KPT agreed to a limited waiver of service. See Rec. Doc. 401. After a period of intense

discovery, the court set various bellwether trials. From March 15, to March 19, 2010, the Court

presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No. 09-6050, involving a

homeowner’s claims against KPT for defective drywall. See Rec. Doc. 2713. For purposes of the



                                                  2
trial, Knauf stipulated that KPT Chinese drywall “emits certain reduced sulfur gases and the

drywall emits an odor.” Id. The Court, based on the evidence presented, found the KPT Drywall

was a defective product and issued a detailed Findings of Fact and Conclusions of Law in favor of

Plaintiff Hernendez (“Hernandez FOF /COL”), see id., and entered a Judgment in the amount of

$164,049.64, including remediation damages in the amount of $136,940.46, which represented a

cost of $81.13 per square foot based on the footprint square footage of the house. See Rec. Doc.

3012.

        On October 14, 2010, Knauf agreed to participate in a pilot program to remediate a number

of homes using the remediation protocol formulated by the Court in the Hernandez case. The

Knauf pilot remediation program has remediated over 2,800 homes containing KPT Chinese

drywall using essentially the same protocol. At the Court’s urging, after a number of homes had

been remediated, the parties began working together to monetize this program and make it

available to a broader class of plaintiffs.

        Thereafter, the PSC and Knauf entered into settlement discussions, and on December 20,

2011, some two years after the formation of this MDL. The PSC reached a global remediation

settlement with Knauf, which is designed to resolve all Knauf-related Chinese drywall claims.

After a bellwether trial involving the downstream Knauf distributor, North River, numerous other

settlement agreements were also reached with other downstream entities in the chain of commerce

with the Knauf. These entities included various distributers, builders, and installers (and their

insurers) of the Knauf-manufactured Chinese drywall.

        On August 12, 2013, Plaintiffs’ and Defendants’ Liaison counsel entered into a second

settlement agreement addressing claims filed after December 9, 2011 (the “New Claims Settlement

Agreement”). R. Doc.16978-1. Under the New Claims Settlement Agreement, Claimants who gave



                                                3
notice prior to October 25, 2013 and qualified under the terms of the New Claims Agreement were

eligible to seek benefits under the Knauf Class Settlement Agreement, subject to the requirements

set forth in both agreements. R. Doc. 16978-1.

       Under the terms of the settlements, the claimants with KPT Chinese drywall (drywall

manufactured by Knauf’s Chinese subsidiary) were offered several options. Under Option 1, the

claimants were offered the opportunity to receive a complete, environmentally certified

remediation of their properties. Under Option 2, the claimants were offered cash reimbursement

in the event the home was already remediated. Finally, under Option 3, claimants were offered a

cash payment instead of remediation as well as the opportunity to receive monetary benefits from

the Knauf downstream chain of commerce entities to compensate them for other specifically

designated losses.

       As part of the Knauf remediation settlement, Defendants also agreed to pay reasonable

costs, including the cost of administering the program and an additional amount for attorneys’ fees,

which includes both the fees for contract counsel and those for common benefit counsel. This

payment relieves every claimant of all contingency fee and cost reimbursement obligations to both

retained contract counsel and common benefit counsel (with exception of the Virginia litigants),

and thus represents an amount which otherwise would have been payable by the claimants out of

their settlement recovery.

       The claimants having received their appropriate portion of the settlement funds, the Court

endeavored to allocate attorneys’ fees to contract counsel and common benefit counsel pursuant

to Pre-Trial Order 28 (“PTO 28”). R. Docs. 17379, 20282. PTO 28 lays out the multi-step process

by which the Court disbursed attorneys’ fees: (1) a review of time and expenses, (2) the submission

of an initial affidavit for compensation for common benefit work and reimbursement of expenses,



                                                 4
(3) the filing of a joint fee petition, (4) the filing of a request for common benefit assessment for

any Chinese Drywall case or claim not participating as a Class Member or claimant in any of the

various Class Action Settlement Agreements, (5) establishing common benefit and individual fees,

and finally (6) allocating the common benefit fees. R. Doc. 17379. Throughout this process, the

Court was aided by Special Master Daniel Balhoff, Court-Appointed CPA Philip Garrett, and

Court-Appointed Settlement Administrator BrownGreer.

       After completing steps one through four, the Court proceeded to step five to “determine

the total amount of the common benefit fund and the amount of funds for individual counsel for

claimants.” Id. at ¶ 10. In its January 31, 2018 order, the Court found the appropriate split

between contract counsel and common benefit counsel was fifty-two percent for common benefit

counsel and forty-eight for contract counsel. R. Doc. 21168. Thereafter, on February 4, 2019, the

Court proceeded to step six, allotting the common benefit fund to various firms in differing

amounts. R. Doc. 22089. The next day, the Court issued its final judgment regarding common

benefit attorneys’ fees (the “Final Judgment”). R. Doc. 22092.

I.     PENDING MOTION

       In the instant motion, Movers contend that under Step Five, the Court-appointed Fee

Committee made an allocation recommendation to which several firms objected necessitating the

appointment of Special Master Balhoff. R. Doc. 22166-1 at 1–2. Movers submit the parties

thereafter retained Golkow Litigation Services (“Golkow”) to provide court reporting services

for the depositions and Professional Shorthand Reporters, Inc. (“PSR”) to provide court reporting

for the hearing before the Special Master. Id. Following the proceeding, Movers contend the

Court charged 80% of the Step Five hearing to contract counsel and 20% to common benefit

counsel. Id. Movers now seek an order taxing these fees as costs. Id.


                                                 5
       Movers argue the Court should issue an order charging Golkow and PSR’s fees against

the attorneys’ fee fund and reimburse the firms who advanced the fees. Id. at 3. According to

Movers, the transcripts of the depositions were used as evidence during the Step Five fee

proceeding, cited by the parties in their briefings to the Special Master and the Court, and used

by the Special Master in making his report and recommendation. Id. Therefore, Movers contend,

Golkow and PSR’s charges should be taxed as a cost of the fee allocation proceeding and

charged against the fee fund. Id.

       In opposition, Plaintiffs’ Lead and Liaison Counsel (the “Opposition”) argue the motion

to tax court reporters’ fees as costs should be denied if Movers seek to recover costs from

common benefit counsel and those law firms that did not make objections to the Fee

Committee’s allocation recommendation. R. Doc. 22193 at 2. The Opposition submits it has

expended fees for Golkow and PRS in connection with fee depositions and hearings before the

Special Master. Id. Furthermore, the Opposition contends Movers have continued to delay these

proceedings in connection with fee matters, and there is no agreement by non-objectors for

common benefit counsel to pay for the expenses incurred by the firms making fee objections. Id.

However, the Opposition avers, it does not object to Movers seeking recovery of expenses from

the law firms that objected to the Fee Committee’s allocation recommendation. Id. at 3.

       In their reply, Movers argue the January 2018 Order & Reasons (R. Doc. 21168) directed

the expenses related to the fee allocation proceeding to be divided among and assessed against

the common benefit counsel and individually retained counsel. R. Doc. 22203 at 1. Movers

contend the court reporters’ fees are expenses related to the fee allocation proceeding. Id. at 2.

Furthermore, Movers submit, all firms benefitted from the proceeding because the Fee

Allocation committee recommended individual counsel receive only $78,400,054.53, and after



                                                  6
the proceeding, the Court awarded individual counsel $94,607,042.00. Therefore, Movers aver

the court reporters’ fees should be taxed as costs of the fee allocation proceeding. Id.

         The Court notes at the outset that the process by which each lawyer or entity recovered

held costs and were awarded attorneys’ fees required strict compliance with mandatory expense

reporting procedures with the court-appointed CPA. Movers have not complied with that

process. Moreover, in their motion, Movers state, “The parties agreed upon” retaining Golkow

and PSR, but no agreement was made with respect to what entity would pay the fees. Apparently

Movers took it upon themselves to do so. Although the Court appreciates Movants’ request, the

Court lacks the authority to order the other parties, especially the non-objectors, to contribute to

the payment of Golkow and PSR. In the Court’s opinion, the issue of recouping payment is a

private matter to be resolved among the parties. Accordingly, the Court will deny the motion.

   II.      CONCLUSION

         For the foregoing reasons;

         IT IS ORDERED that the Motion to Tax Court Reporter Fees as Costs filed by Parker

Waichman LLP; Baron & Budd, P.C.; Milstein, Jackson, Fairchild & Wade, LLP; and Gieger,

Laborde & Laperouse, LLC, R. Doc. 22166, be and hereby is DENIED.

         New Orleans, Louisiana on this 21st day of May, 2019.



                                                  __________________________
                                                          Eldon E. Fallon
                                                     U.S. District Court Judge




                                                  7
